Citation Nr: 1433746	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  11-08 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disability, to include on an extraschedular basis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1975 to September 1978 and from September 1978 to September 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in May 2010 by the RO.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) contains no documents.



FINDING OF FACT

The Veteran's sole service-connected disability hepatitis D is rated as 20 percent disabling; he is not shown to be precluded from securing and following  substantially gainful employment consistent with his work and educational background by a service-connected disability.  



CONCLUSION OF LAW


The criteria for the assignment of a TDIU rating, to include on an extraschedular basis, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).  A December 2009 pre-adjudication letter explained the evidence necessary to substantiate a claim for a TDIU rating.

The claims file contains treatment records identified by the Veteran, VA treatment records, VA examination reports, SSA records, and lay statements.  VA also requested employment information from identified employers.  

The Board notes that the Veteran has not been afforded a VA examination or opinion with regard to the current appeal.  As the Veteran avers that a nonservice-connected disability is the reason for his unemployability, there is no indication that the information of record is insufficient to make a decision on the claim. 

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide his claim.  He has been given ample opportunity to present evidence and argument in support of his claim.


Law and Analysis

The Veteran asserts that he has been rendered unemployable by a nonservice-connected disability.  See January 2010 Application for Increased Compensation Based on Unemployability.  Specifically, he reports being unemployable due to HIV.

The Veteran was most recently denied service connection for HIV in a February 2012 decision of the Board.  He did not appeal that decision.  The Board notes that the Veteran raised his claim for TDIU rating as part of the claim of service connection for HIV.  See September 2009 VA Form 9.

Under the applicable criteria, a total rating based upon individual unemployability by reason of service-connected disability may be assigned when the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

To the extent that the service-connected hepatitis D is only rated as 20 percent disabling, he does not meet these schedular requirements for assignment of a TDIU rating.  See 38 C.F.R. § 4.16(a).

While a TDIU rating on an extraschedular basis, may nonetheless be granted, in exceptional cases (and pursuant to specifically prescribed procedures), when the Veteran is prevented from performing a substantially gainful occupation by reason of service-connected disability (pursuant to 38 C.F.R. § 4.16(b)). 

However, in various written statements, the Veteran noted that he was unable to work due to HIV.

On the VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, it was noted that the Veteran was employed as a waiter from February 2002 to January 2005.  The reason for termination was listed as "further education."

The records from SSA indicate that the Veteran was awarded disability benefits based on a primary diagnosis of a cognitive disorder, not otherwise specified (NOS) rule out dementia and a secondary diagnosis of history of psychotic disorder, NOS.

On VA examination for HIV-related illness in a November 2007, the Veteran stated that he had been unemployed since 2005 and that the cause of his retirement was a physical problem and HIV.

On VA examination for infectious, immune, and nutritional disabilities in June 2011, the Veteran reported being unemployed since 1996.  The examiner noted that the Veteran provided unclear reasons for the cause of his retirement, but stated that he was in receipt of SSA disability benefits. 

Throughout the entire period of the appeal, the evidence of record does not show that the service-connected hepatitis D was of such severity as to prevent the Veteran from working.

Moreover, the Veteran's own statements that he is unemployable due to HIV, a nonservice-connected disability, are not probative.  Entitlement to a total compensation rating must be based solely on the impact of a veteran's service-connected disabilities on his ability to keep and maintain substantially gainful work.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  

Moreover, the evidence of record fails to show that the Veteran is unable to secure and follow a substantially gainful occupation as a result of his service-connected hepatitis D.  At no point on this record has the Veteran attributed his inability to work to his hepatitis D.   

Rather, the evidence shows that the Veteran had other ailments that affect his ability to work that cannot be considered at this instance. In addition, the Board acknowledges that the Veteran is considered disabled by SSA primarily due to nonservice-connected psychiatric disorders. 

In the absence of any evidence of unusual or exceptional circumstances beyond what is contemplated by the assigned evaluation, the overall evidence is against the Veteran's claim.

In denying the Veteran's claim for a TDIU rating, the Board has considered the Veteran's lay statements that he is unable to work.  The Board notes that the Veteran is consistent in his statements that his unemployability is due to a nonservice-connected disability. 

To the extent that the Veteran has not advanced any specific assertions as to why his service-connected hepatitis D has exceptionally or unusually disrupted his ability to work, referral of the claim to the Director of Compensation and Pension Service, for extraschedular consideration is not indicated.  38 C.F.R. § 4.16(b).  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Therefore, the Veteran's claim for a TDIU rating must be denied.


ORDER

Entitlement to a TDIU rating is denied.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals

Department of Veterans Affairs


